               Case 1:04-cr-05234-AWI Document 322 Filed 06/26/20 Page 1 of 6


 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6   CLIFTON ELIAS HOWARD, III,                            CASE NO. 1:04-CR-5234 AWI
 7                           Petitioner,
                                                           ORDER LIFTING STAY, DENYING
 8                   v.                                    PETITION, AND DECLINING TO
                                                           ISSUE A CERTIFICATE OF
 9   UNITED STATES OF AMERICA,                             APPEALABILITY
10                           Respondent.                   (Doc. No. 311)
11

12

13          This is a petition for relief from sentence under 28 U.S.C. § 2255. Petitioner, Clifton
14 Howard III, through his counsel seeks relief based on the recent Supreme Court decision in

15 Johnson v. United States, 135 S.Ct. 2551 (2015). See Doc. No. 311. Pursuant to a suggestion

16 from the Ninth Circuit in this case, the Court stayed this matter in June 2016 pending resolution of

17 three cases before the Ninth Circuit. See Doc. No. 312. Upon further review, although Petitioner

18 does not request the Court to do so, the Court finds it appropriate to lift the stay, deny the petition,

19 and deny a certificate of appealability.

20          Background
21          In April 2006, a jury found Petitioner guilty of violating 18 U.S.C. § 1951(a) (conspiracy
22 to interfere with commerce by robbery), 18 U.S.C. § 2113(a) and (d) (armed credit union robbery),

23 and 18 U.S.C. § 924(c)(1) (brandishing a firearm during a crime of violence). See Doc. No. 135.

24 In February 2007, Petitioner was sentenced to a term of life imprison plus 84 months. See Doc.

25 No. 177, 179. The Ninth Circuit affirmed the conviction on direct appeal in 2008. See Doc. Nos.

26 214, 216.
27          Petitioner filed a motion to vacate under 18 U.S.C. § 2255 on June 2, 2009, and an
28 amended petition on March 9, 2011. See Doc. Nos. 260, 275. On September 30, 2011, Senior
              Case 1:04-cr-05234-AWI Document 322 Filed 06/26/20 Page 2 of 6


 1 District Judge Wanger denied Petitioner’s § 2255 motion and all other outstanding motions. See

 2 Doc. No. 290.

 3          Thereafter, Petitioner filed various motions for relief that were denied as unauthorized
 4 successive § 2255 petitions.

 5          On June 21, 2016, the Ninth Circuit granted Petitioner permission to file a successive 28
 6 U.S.C. § 2255 petition. See Doc. No. 310. The Ninth Circuit ordered that Petitioner’s petition

 7 was to be deemed filed as of May 18, 2016. See id. Petitioner’s petition challenges once

 8 conviction and his sentence through Johnson v. United States, 135 S.Ct. 2551 (2015). See id.

 9          § 2255 Framework
10          28 U.S.C. § 2255 provides, in pertinent part: “A prisoner in custody under sentence of a
11 court established by Act of Congress claiming the right to be released upon the ground that the

12 sentence was imposed in violation of the Constitution or laws of the United States ... may move

13 the court which imposed the sentence to vacate, set aside or correct the sentence.” Under § 2255,

14 a district court must grant a prompt hearing to a petitioner in order to determine the validity of the

15 petition and make findings of fact and conclusions of law, “[u]nless the motions and the files and

16 records of the case conclusively show that the prisoner is entitled to no relief . . . .” 28 U.S.C. §

17 2255(b). The court may deny a hearing if the movant’s allegations, viewed against the record, fail

18 to state a claim for relief or are so palpably incredible or patently frivolous as to warrant summary

19 dismissal. United States v. Withers, 638 F.3d 1055, 1062-63 (9th Cir. 2011); Baumann v. United

20 States, 692 F.2d 565, 571 (9th Cir. 1983). A petitioner is not required to allege facts in detail, but

21 he “must make factual allegations” and cannot rest on conclusory statements. Baumann, 692 F.2d

22 at 571; United States v. Hearst, 638 F.2d 1190, 1194 (9th Cir.1980). Accordingly, an evidentiary

23 hearing is required if: (1) a petitioner alleges specific facts, which, if true would entitle him to

24 relief; and (2) the petition, files, and record of the case cannot conclusively show that the

25 petitioner is entitled to no relief. United States v. Howard, 381 F.3d 873, 877 (9th Cir. 2004).

26          Petitioner’s Argument
27          Petitioner argues that Johnson held that “crimes of violence” that are defined through what
28 is known as a “residual clause” are unconstitutionally vague. Petitioner argues that his conviction

                                                       2
              Case 1:04-cr-05234-AWI Document 322 Filed 06/26/20 Page 3 of 6


 1 under § 924(c)(1) cannot stand because the two possible predicate offense, § 1951 conspiracy and

 2 § 2113(a) and (d) armed bank robbery, are not “crimes of violence” under § 924(c)(3)(A) and they

 3 cannot be crimes of violence under the unconstitutional § 924(c)(3)(B) residual clause. Further,

 4 Petitioner argues that his life sentence pursuant to 18 U.S.C. § 3559(c) as a career offender is

 5 improper. Section 3559(c) mandates a life sentence if a person is convicted of a serious violent

 6 felony and has two prior convictions for serious violent felonies. Section 4B1.1(a) of the

 7 sentencing guidelines explains that a career offender is one who is convicted of a crime of

 8 violence and has two prior convictions for crimes of violence. The rationale of Johnson prevents

 9 any relevant conviction from being considered a predicate crime of violence for purposes of §

10 3559(c) and the career offender classification of Guideline 4B1.1. Thus, Petitioner argues that his

11 conviction under § 924(c)(1) and his life sentence must be vacated under § 2255.

12          Discussion
13          Initially, the Court notes that even though Petitioner’s conviction became final in 2008,
14 this petition is timely. 28 U.S.C. § 2255(f) sets a one-year limitations period to a file a § 2255

15 petition. As relevant here, one of the starting dates for the one-year period is the “date on which

16 the right asserted was initially recognized by the Supreme Court, if that right has been newly

17 recognized by the Supreme Court and made retroactively applicable to cases on collateral review.”

18 28 U.S.C. § 2255(f)(3). As discussed above, Petitioner seeks relief under Johnson, which was

19 decided by the Supreme Court on June 26, 2015. Johnson applies retroactively. See Welch v.

20 United States, 136 S.Ct. 1257, 1268 (2016); Ward v. United States, 936 F.3d 914, 916 (9th Cir.

21 2019). Since Petitioner filed his petition on May 18, 2016, his petition fits within the one year

22 limitations period of § 2255(f)(3).

23          With respect to the § 924(c)(1) conviction, that section prohibits in relevant part the using
24 or carrying of a firearm “during and in relation to a crime of violence.” 18 U.S.C. § 924(c)(1);

25 United States v. Routon, 25 F.3d 815, 817 (9th Cir. 1994). A “crime of violence” for purposes of

26 § 924(c)(1) is defined in one of two ways, through either the “elements clause” of 18 U.S.C. §
27 924(c)(3)(A) or the “residual clause” of 18 U.S.C. § 924(c)(3)(B). See 18 U.S.C. § 924(c)(3);

28 United States v. Watson, 881 F.3d 782, 784 (9th Cir. 2018). United States v. Davis, 139 S.Ct.

                                                      3
              Case 1:04-cr-05234-AWI Document 322 Filed 06/26/20 Page 4 of 6


 1 2319, 2336 (2019) declared that § 924(c)(3)(B), the “residual clause,” was unconstitutionally

 2 vague. United States v. Burke, 943 F.3d 1236, 1238 (9th Cir. 2019). If Petitioner’s conviction

 3 and sentence were dependent on the application of § 924(c)(3)(B), his arguments would have

 4 merit. However, “[w]here two counts served as predicate offenses for a § 924(c) conviction, the

 5 conviction is lawful so long as either offense qualifies as a crime of violence.“ United States v.

 6 Dominguez, 954 F.3d 1251, 1258-59 (9th Cir. 2020). One of the predicate offenses is Petitioner’s

 7 conviction for § 2113(a) and (d) armed bank robbery. The Ninth Circuit has expressly held that

 8 armed bank robbery under § 2113(a) and (d) is a crime of violence pursuant to the elements clause

 9 of. § 924(c)(3)(A). Watson, 881 F.3d at 784-86; see also United States v. Ali, 789 F. App’x 653,

10 654 (9th Cir. 2020) (following Watson and holding that armed bank robbery under § 2113(a) and

11 (d) is a crime of violence under § 924(c)(3)(A)). Davis (and Johnson) does not impact the §

12 924(c)(3)(A) elements clause. United States v. Nikolla, 950 F.3d 51, 53 n.4 (2d Cir. 2020). Thus,

13 Watson and Dominguez foreclose Petitioner’s arguments with respect to his § 924(c)(1)

14 conviction.

15          As for Petitioner’s challenges to the life sentence, there are two significant problems.
16 First, any due process/Johnson vagueness challenge to Guideline 4B1.1(a) fails because the

17 Supreme Court has expressly held that Johnson’s rationale does not apply to the Federal

18 Sentencing Guidelines. Beckles v. United States, 137 S.Ct. 886, 895 (2017); United States v.

19 Blackstone, 903 F.3d 1020, 1025 (9th Cir. 2018). Second, both the current version and the 2007

20 version of § 3559(c) mandates a life sentence for a person convicted of a “serious violent felony”

21 who has been convicted on separate occasions in State or Federal court of two or more “serious

22 violent felonies.” 18 U.S.C. § 3559(c)(1)(A)(i). In relevant part, § 3559(c) in 2007 and now

23 defines a “serious violent felony” as “. . . robbery (as described in section 2111, 2113, or 2118) . . .

24 or attempt, conspiracy, or solicitation to commit any of the above offenses.” 18 U.S.C. §

25 3559(c)(2)(F)(i). Petitioner was convicted of armed bank robbery under § 2113(a) and (d) in this

26 case, he had a prior conviction in 1998 for armed bank robbery under § 2113(a) and (d), and he
27 had a prior conviction in 1985 for attempted bank robbery in violation of § 2113(a) and (d). See

28 Doc. No. 114. Therefore, all of the relevant offenses are “serious violent felonies” under

                                                       4
              Case 1:04-cr-05234-AWI Document 322 Filed 06/26/20 Page 5 of 6


 1 § 3559(c)(2)(F)(i). The comparable language that was found to be unconstitutionally vague in

 2 Johnson is found in § 3559(c)(2)(F)(ii), not § 3559(c)(2)(F)(i). Therefore, Johnson has no

 3 application to Petitioner’s life sentence.

 4          In sum, Petitioner is not entitled to relief and his § 2255 petition will be denied.
 5          Certificate of Appealability
 6          28 U.S.C. § 2253 provides in pertinent part:
 7          (a) In a habeas corpus proceeding or a proceeding under section 2255 before a
            district judge, the final order shall be subject to review, on appeal, by the court of
 8          appeals for the circuit in which the proceeding is held.
 9           (b) There shall be no right of appeal from a final order in a proceeding to test the
            validity of a warrant to remove to another district or place for commitment or trial a
10          person charged with a criminal offense against the United States, or to test the
            validity of such person's detention pending removal proceedings.
11
            (c)(1) Unless a circuit justice or judge issues a certificate of appealability, an appeal
12          may not be taken to the court of appeals from–
13                  (A) the final order in a habeas corpus proceeding in which the detention
                     complained of arises out of process issued by a State court; or
14                  (B) the final order in a proceeding under section 2255.
               (2) A certificate of appealability may issue under paragraph (1) only if the
15          applicant has made a substantial showing of the denial of a constitutional right.
               (3) The certificate of appealability under paragraph (1) shall indicate which
16          specific issue or issues satisfy the showing required by paragraph (2).
17          The Supreme Court has found that a court should issue a certificate of appealability when
18 the petitioner shows that jurists of reason would find it debatable whether the petition states a

19 valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

20 whether the district court was correct in its procedural ruling. Slack v. McDaniel, 529 U.S. 473,

21 483-84 (2000).

22          In the present case, the Court finds there is an insufficient indication that Petitioner has
23 suffered the denial of a constitutional right which would justify the issuance of a certificate of

24 appealability. See 28 U.S.C. § 2253(c); Slack, 529 U.S. at 483-84. Given the Watson decision

25 and the application of § 3559(c)(2)(F)(i), reasonable jurists would not debate that Petitioner is not

26 entitled to federal habeas corpus relief. Therefore, the Court will deny a certificate of
27 appealability.

28

                                                       5
            Case 1:04-cr-05234-AWI Document 322 Filed 06/26/20 Page 6 of 6


 1                                            ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3 1.     The stay issued on June 23, 2016 is LIFTED;
 4 2.     Petitioner’s 28 U.S.C. § 2255 petition (Doc. No. 311) is DENIED; and
 5 3.     The Court DECLINES to issue a certificate of appealability.
 6
     IT IS SO ORDERED.
 7

 8 Dated: June 26, 2020
                                             SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  6
